17 F.3d 1433NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Mildred Martin COOPER, Plaintiff-Appellant,v.Carlton Printiss MINNICK, Jr.;  Susanna Knutson Gibbons,Defendants-Appellees.
No. 93-2401.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 20, 1994.Decided Feb. 9, 1994.

Appeal from the United States District Court for the Eastern District of North Carolina, at New Bern.  Malcolm J. Howard, District Judge.  (CA-93-114-4-CIV-H)
Mildred Martin Cooper, appellant pro se.
Wilson Hayman, Poyner & Spruill, Raleigh, NC, for appellees.
E.D.N.C.
AFFIRMED.
Before WIDENER, WILKINS and HAMILTON, Circuit Judges.
OPINION
PER CURIAM:


1
Mildred Martin Cooper filed a civil action against C. P. Minnick, Jr., a Methodist Bishop, and Susanna Knutson Gibbons, an attorney, alleging that Gibbons violated the North Carolina Rules of Professional Conduct, The Book of Discipline of The United Methodist Church (The Book of Discipline), state statutory discovery rules, and the Fourth Commandment;  and claims against Defendant Minnick for violation of The Book of Discipline, the Fourth Commandment, and the First and Fourth Amendments to the United States Constitution.  Specifically, Cooper alleges that the Defendants caused one of her lawsuits* to be dismissed because they forwarded a copy of an Interrogatory from Cooper to Minnick, in a suit in which Minnick was not named as a party, to the clerk of courts without sending Cooper a copy.  Cooper also claims torture and harassment by the United States Government due to, inter alia, the directed energy weapons and psychological warfare being used against her and causing burns and other physical conditions to her body, and that Defendants condoned the torture and injustice by sending her pleading to the court without sending her a copy of the cover letter.


2
Defendants filed a motion to dismiss pursuant to Fed.R.Civ.P. 12(b)(1) and 12(b)(6).  The district judge granted Defendants' motion;  Cooper appeals that decision.


3
Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Cooper v. Minnick, No. CA-93-114-4-CIV-H (E.D.N.C. October 22, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 This suit was styled Cooper v. Bland, No. 92-136-CIV-4-H, and named as Defendants the sheriff, county manager, and chairman of the board of commissioners of Craven County, North Carolina